Title: To James Madison from Jeremiah Anderson, 10 July 1812
From: Anderson, Jeremiah
To: Madison, James


May it please your Excellency
Baltimore July 10. 1812
Since I had the pleasure of addressing you this Morning—I have had a conversation with Sergeant Forrest of the Marine Corps and I pray your Excellency will allow me to observe that it is not his friendly disposition which makes him hold his present Situation.
I pray you will excuse this but as I look up to you as a father—I consider I have a right to make an observation in where my Countrys interest is in view. Your Excellencys &a.
Jeremiah Anderson
